Citation Nr: 0004947	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-34 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a low back disorder 
as secondary to service-connected right knee and right ankle 
disabilities.  

3.  Entitlement to a rating in excess of 40 percent for 
residuals of a right knee meniscectomy.  

4.  Entitlement to a rating in excess of 20 percent for right 
ankle disability with degenerative joint disease.  

5.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance and 
adaptive equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 1997, the RO 
denied service connection for PTSD and for a low back 
disorder as secondary to service-connected right knee and 
right ankle disorders.  In June 1997, the RO denied a rating 
in excess of 40 percent for residuals of a right knee 
meniscectomy and also denied a rating in excess of 20 percent 
for a right ankle disability with degenerative joint disease.  
On a separate decision also dated in June 1997, the RO denied 
entitlement to an automobile and adaptive equipment and for 
adaptive equipment only.  

On a statement received at the RO in January 1996, the 
veteran requested entitlement to service connection for the 
surgical scars on his right leg and ankle.  On a statement 
which was received at the RO in July 1999, the veteran 
claimed entitlement to increased compensation based on 
unemployability.  These issues have been neither procedurally 
prepared nor certified for appellate review and are referred 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995). 

The issues of entitlement to a rating in excess of 40 percent 
for residuals of a right knee meniscectomy, entitlement to a 
rating in excess of 20 percent for right ankle disability 
with degenerative joint disease and entitlement to a 
certificate of eligibility for assistance in acquiring an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only are addressed in the remand portion 
of this decision.


FINDING OF FACT

The claims of entitlement to service connection for PTSD and 
for a low back disorder as secondary to service-connected 
right knee and right ankle disabilities are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claims for service connection for PTSD and for a low back 
disorder as secondary to service-connected right knee and 
right ankle disabilities are not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows there were no 
complaints of, diagnosis of or treatment for any mental 
disorders or for a back disorder during the veteran's two 
year period of active duty.  

Service connection was granted for residuals of a right knee 
meniscectomy in November 1974.  

Service connection was granted for a right ankle disability 
secondary to the right knee disability in December 1993.  

VA outpatient treatment and hospitalization records have been 
associated with the claims files.  An X-ray of the lumbar 
spine taken in May 1996 was interpreted as revealing 
suspected spondylosis at L4-L5.  

In July 1997 the veteran sought treatment for low back pain 
which had been increasing in severity for a year.  The 
assessment was radiculopathy pain of the left lower 
extremity.  In October 1997 he complained of pain in the 
lower back.  Magnetic Resonance Imaging (MRI) of the lumbar 
spine was undertaken in July 1998.  The impression from the 
examination was lumbar spondylosis at L3-4, L4-5, and L5-S1 
discs; narrowing of the thecal sac at L3-4 and L4-5 levels 
due to short pedicle development, facet disease, hypertrophic 
ligamentum flavum and increased epidural fat; marked 
narrowing of left L5-S1 and narrowing of inferior recess of 
L4-5 neural foramen bilaterally.  No significant change was 
seen since the previous study conducted in August 1997.  

The report of a May 1996 VA joints examination has been 
associated with the claims files.  The veteran reported, in 
pertinent part, that he had begun to have low back pain in 
the early 1990's.  It was his opinion that the back pain was 
due to his gait.  The pertinent diagnosis was  moderate to 
moderately severe degenerative changes of the L4/5, L5/S1 
level with suspected possible disk and bony spurs impinging 
on the left nerve root at the L5 root.  

A VA spine examination was conducted in December 1996.  The 
veteran reported at that time that he had had increasing back 
pain for the preceding three years.  He denied any specific 
injury to the back.  The diagnosis was mild to moderate 
lumbar degenerative osteoarthritis with associated mechanical 
low back pain.  It was the examiner's opinion that the 
veteran's back disorder was a degenerative process which was 
independent of the right knee and right ankle conditions.  

The report of a December 1996 VA PTSD examination is of 
record.  The veteran reported that he did not serve in a war 
zone but was exposed to injured veterans at the hospital 
wherein he was employed.  It was the examiner's opinion that 
the veteran did not suffer trauma that would be perceived as 
life-threatening during service.  The Axis I diagnosis was 
depressive disorder not otherwise specified versus adjustment 
disorder with disturbance of mood which was related to the 
veteran's current financial difficulty.  



An April 1997 VA spine examination resulted in a diagnosis of 
degenerative joint disease of the lumbar spine with both 
mechanical and radicular symptoms.  

A VA psychological evaluation was conducted in June 1997.  It 
was noted the veteran denied symptoms of PTSD and none were 
observed.  The Axis I diagnoses were mild major depressive 
disorder and alcohol dependence.  

A private MRI study of the lumbar spine was undertaken in 
November 1998.  The veteran was complaining of back pain 
which radiated into his left leg.  The impression from the 
examination was no significant change when compared with 
study conducted in July 1998.  Abnormalities were present 
from L3 through S1 and the central canal was most narrowed at 
the L4-5 level.  

Criteria

The threshold question that must be resolved with regard to 
these claims is whether the veteran has presented evidence of 
well-grounded claims.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A claim for service-connection for a 
disability must be accompanied by evidence which establishes 
that the claimant currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 .Vet. App. 223, 225 (1992) (absent 
proof of a present disability there can be no valid claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")" determination in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  As the Cohen determination 
was in effect when the RO reviewed this case, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time.  See Bernard v. Brown,  4 Vet. App. 384 (1993).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1999).  Service connection 
may also be granted for any additional impairment of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is claimed on a secondary basis, 
there must be evidence of a service-connected disability 
rather than disease or injury during service.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  

Also, there must be evidence which connects the disability at 
issue to the service-connected disability.  Further, the 
evidence of a connection must be competent.  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  

On the question of medical causation, a competent opinion of 
a medical professional is required.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


I.  Entitlement to service connection for 
PTSD.

Analysis

The Board finds the claim of entitlement to service 
connection for PTSD to be not well-grounded.  The veteran's 
claim is lacking a diagnosis of PTSD.  The December 1996 VA 
PTSD examination, which was conducted specifically to 
determine if the veteran had PTSD, did not result in a 
diagnosis of the disorder.  The VA psychological evaluation 
conducted in June 1997 did not result in a diagnosis of PTSD.  
There are no diagnoses of PTSD included in the claims file.  

The veteran alleges that he has PTSD as the result of his 
exposure to hospitalized veterans who had served in Vietnam.  
He acknowledges that he did not see any combat or serve in a 
combat environment.  However, he has presented no competent 
medical evidence to support his allegation of having PTSD.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois v. Brown, 6 Vet. App. 136 (1994), the 
veteran's lay opinion is an insufficient basis upon which to 
find this claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection for PTSD must be denied as not well 
grounded.  As reported above, a claim for service-connection 
for a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).  

The only evidence of record which indicates that the veteran 
currently has PTSD as a result of his active duty is the 
veteran's own allegations.  The veteran is a lay person and 
as stated above, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Although the Board considered and denied the appellant's 
claim of entitlement to service connection for PTSD on a 
ground different from that of the RO, which denied the claim 
on the merits, the veteran has not been prejudiced by the 
decision.  

This is because in assuming that the claim was well grounded, 
the RO accorded the appellant greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
PTSD.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any available 
post-service medical evidence that has not already been 
obtained that would well ground his claim.  38 U.S.C.A. 
§ 5103(a)(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997);  Epps v. Gober, 126 F.3d 464 (Fed. Cir. 1997).  

As the veteran's claim for service connection for PTSD is not 
well grounded, the doctrine of reasonable doubt is not 
applicable to his case.


II.  Entitlement to service connection 
for a low back disorder as secondary to 
service-connected right knee and right 
ankle disabilities.  

Analysis

The veteran contends that his service-connected right knee 
and ankle disabilities caused or contributed substantially or 
materially to his low back disability.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease of disability or an event.  
The veteran is currently service-connected for right knee and 
ankle disabilities.  Additionally, there is competent 
evidence of record showing that he currently has a back 
disorder.  His claim must be denied; however, as there is no 
competent evidence of record linking the current back 
disorder to the service-connected disabilities.  

When the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the veteran possesses medical expertise, nor is it 
contended otherwise.  Therefore, his opinion that any low 
back disability is related to the service-connected 
disabilities is not competent evidence.

While the veteran is competent to describe the symptomatology 
he experienced, he is not qualified to render a diagnosis or 
etiology of such complaints.  In light of the absence of any 
competent evidence of a nexus between the veteran's current 
low back disorder and service-connected right knee and ankle 
disabilities, his claim is not well grounded.  When the issue 
is one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  Grottveit, 5 Vet. App. at 93.  

Here, the veteran's post-service medical examinations 
conducted in May 1996, December 1996, and April 1997 do not 
include competent evidence of a current low back disability 
which has been linked to the service-connected right knee and 
ankle disabilities.  Caluza v. Brown, 7 Vet. App. 498.  In 
fact, there is competent evidence of record showing that his 
back disorder is not linked to his service-connected right 
knee and ankle disabilities.  The examiner who conducted the 
December 1996 VA spine examination opined that the back 
disorder was independent of the right knee and ankle 
disabilities.  

There has been no medical evidence submitted to indicate a 
nexus between the veteran's service-connected right knee and 
ankle disabilities and his current low back disability.  
Where the medical reports of record do not establish a nexus 
between the service-connected disabilities and the veteran's 
low back disorder, the claim is not well grounded.  Caluza, 7 
Vet. App. 498.  When the issue is one of medical etiology or 
a medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  Grottveit, 5 Vet. 
App. at 93.  No such evidence has been submitted.

Based on the foregoing, the Board concludes that the veteran 
has failed to submit evidence that justifies a belief by a 
fair and impartial individual that his claim for service 
connection for low back disability as secondary to his 
service-connected right knee and ankle disabilities is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak, at 611.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of ant post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 F. 
3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a low back disorder as secondary to service-connected 
disabilities of the right knee and ankle is not well 
grounded, the doctrine of reasonable doubt is not for 
application in his case.




As to both claims of entitlement to service connection for 
PTSD, and for a back disorder as secondary to service-
connected disabilities of the right knee and right ankle, 
because the veteran has not submitted well grounded claims, 
VA is under no obligation to assist him in the development of 
facts pertinent to his claims.  38 U.S.C.A. 5107(a).

However, the Board is cognizant that the Court has held that 
VA may have an obligation under 38 U.S.C.A. 5103(a) to advise 
the claimant of evidence needed to complete a claim.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Court has 
held that the section 5103(a) duty requires that, when a 
claimant identifies medical evidence that may complete an 
application but is not in possession of VA, VA must advise 
the claimant to attempt to obtain that evidence.  Brewer v. 
West, 11 Vet. App. 228 (1998).  In this case, the record 
indicates that the veteran has identified no such evidence.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist the appellant in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claims must be fully developed 
prior to determining whether the claims are well grounded, 
and that this requirement is binding on the Board.





The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

In Morton v. West, 12 Vet App 477 (1999), the Court held that 
the Manual M21-1 provisions pertaining to the development of 
claims prior to a finding of well groundedness are 
interpretative, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretative 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board has determined, therefore, in the absence of well 
grounded claims for service connection for PTSD and for a low 
back disorder as secondary to service-connected right knee 
and ankle disabilities, VA has no duty to assist the veteran 
in developing his case.  



ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for PTSD, the appeal is 
denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a low back disorder as 
secondary to service-connected right knee and ankle 
disabilities, the appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to a rating in excess of 
40 percent for residuals of a right knee meniscectomy and for 
a rating in excess of 20 percent for a right ankle disability 
with degenerative joint disease.  Initially, the Board notes 
these claims are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  In general, allegations of increased disability are 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
the right knee and right ankle disabilities (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claims for increased ratings are well 
grounded.  

The Board notes the last time the veteran's right knee and 
right ankle were evaluated by VA for compensation purposes 
was in April 1997.  The Board finds a new examination of the 
service-connected disabilities is required in order to 
determine the current symptomatology attributable to the 
right knee and right ankle.

The veteran's right knee disability is currently evaluated as 
40 percent disabling under Diagnostic Code 5261.  Diagnostic 
Code 5261 provides the rating criteria for evaluation of 
limitation of extension of the leg.  Limitation of extension 
of either leg to 10 degrees warrants a 10 percent evaluation.  
A 20 percent evaluation requires that extension be limited to 
15 degrees.  Extension must be limited to 20 degrees for a 30 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5261 
(1999). 

The veteran's right ankle disability is currently evaluated 
as 20 percent disabling under Diagnostic Code 5271.  
Diagnostic Code 5271 provides the rating criteria for 
evaluating limitation of motion of the ankle.  Moderate 
limitation of motion warrants a 10 percent disability 
evaluation and marked limitation of motion of the ankle 
warrants a 20 percent disability evaluation.  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran's right 
knee and right ankle disabilities must be evaluated to 
determine any functional loss due to pain on use or during 
flare-ups.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).  The Board finds current VA 
examinations are required in order to accurately rate the 
current symptomatology attributable to the veteran's service-
connected disabilities.  

The Board further finds the claim of entitlement to a 
certificate of eligibility for assistance in acquiring an 
automobile or other conveyance and adaptive equipment or for 
adaptive equipment must also be remanded in order to 
determine the veteran's functional impairment of his service-
connected right knee and ankle.  

Accordingly, this case is REMANDED for further development as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, places 
and approximate dates of treatment for all 
medical health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records of treatment for his 
service-connected right knee and ankle 
disabilities.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the claims 
file legible copies of the veteran's complete 
treatment reports from all sources identified 
whose records have not previously been 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment records.

3.  The RO should arrange for a VA orthopedic 
examination of the veteran by an orthopedic 
surgeon or other appropriate specialist in 
order to determine the nature and extent of 
severity of the service-connected right knee 
and right ankle disabilities.  Any further 
indicated special studies should be 
conducted.  




The claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in this 
regard.  

The examiner must record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by the 
appellant's service connected right knee and 
right ankle disabilities in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  

It is requested that the examiner provide 
explicit responses to the following questions 
for the right knee and right ankle 
disabilities:

(a)  Does the service connected disability 
involve only the joint structure, or does it 
also involve the muscles and nerves?  

(b)  Does the service connected disability 
cause weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment in a 
civil occupation?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.



(c)  With respect to the subjective 
complaints of pain, the examiner is requested 
to specifically comment on whether pain is 
visibly manifested on movement of the joints, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service 
connected disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service connected disability.

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have an 
impact on the functional capacity affected by 
the service connected disability, and if such 
overlap exists, the degree to which the non-
service connected problem creates functional 
impairment that may be dissociated from the 
impairment caused by the service connected 
disability.  If the functional impairment 
created by the non-service connected problem 
can not be dissociated, the examiner should 
so indicate.  

The examiner must express an opinion as 
to the impact of the appellant's service-
connected disabilities on his ability to 
obtain and retain substantially gainful 
employment.  The examiner must 
specifically opine as to whether the 
veteran has permanent loss of the use of 
the right foot.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issues 
of entitlement to a rating in excess of 40 
percent for residuals of a right knee 
meniscectomy, a rating in excess of 20 
percent for a right ankle disability with 
degenerative joint disease, and a certificate 
of eligibility for assistance in acquiring an 
automobile or other conveyance and adaptive 
equipment or for adaptive equipment only.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 



